
	

113 S1147 IS: Due Process and Military Detention Amendments Act of 2013
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1147
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To clarify the disposition of covered persons detained in
		  the United States pursuant to the Authorization for Use of Military Force, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Due Process and Military Detention
			 Amendments Act of 2013.
		2.Disposition of covered
			 persons detained in the United States pursuant to the Authorization for Use of
			 Military ForceSection 1021 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1562; 10 U.S.C. 801 note) is amended—
			(1)in subsection
			 (c), by striking The disposition and inserting Except as
			 provided in subsection (g), the disposition; and
			(2)by adding at the
			 end the following new subsections:
				
					(g)Disposition of
				covered persons detained in the United States
						(1)Persons
				detained pursuant to this Act or the Authorization for Use of Military
				ForceIn the case of a covered person who is detained in the
				United States pursuant to this Act or the Authorization for Use of Military
				Force, disposition under the law of war shall occur immediately upon the person
				coming into custody of the United States Government and shall only mean the
				immediate transfer of the person for trial and proceedings with all the due
				process rights as provided for under the Constitution of the United
				States.
						(2)Prohibition on
				transfer to military custodyNo person detained, captured, or
				arrested in the United States, or a territory or possession of the United
				States, may be transferred to the custody of the Armed Forces for detention
				under this Act or the Authorization for Use of Military Force.
						(h)Rule of
				constructionThis section shall not be construed to authorize the
				detention of a person within the United States, or a territory or possession of
				the United States, under this Act or the Authorization for Use of Military
				Force.
					.
			3.Repeal of
			 requirement for military custody
			(a)RepealSection
			 1022 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1563; 10 U.S.C. 801 note) is hereby repealed.
			(b)Conforming
			 amendmentSection 1029(b) of such Act (125 Stat. 1570) is amended
			 by striking applies to and all that follows through any
			 other person and inserting applies to any person.
			
